Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 22 December 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Sachedeva “does not suggest any type of hierarchy of shapes, but only rectangular shaped array of navigation grids.” The Examiner notes that an array and a hierarchy of shapes are synonyms. That is an array is defined as an ordered series or arranagement and a hierarchy is defined as an arrangement or classification of things thus the array of 3D navigation grids is deemed to read on the claimed hierarchy of 3D shapes.
In response to Applicant’s argument that in Sachedeva “there is no mention of any comparison, much less recursively performing such comparison.” The Examiner respectfully disagrees, as noted in the Non-Final Office Action dated 23 September 2021 Sachedeva discloses “continuously tracks position of UAV 104 and performs a check to detect obstacles and new inventories in the generated path until the UAV 104 completes the mission” (¶41)
In response to Applicant’s argument that Sachedeva “is silent on a traversal command list” as best understood in the claim “a traversal command list” is a navigation path (i.e. the invention provides the order through which the uav should traverse the 3D shapes) which is disclosed in Sachedeva “generate a navigation path for the UAV 104 . 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, and 10-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sachedeva et al (US Patent Publication 2020/0380876).
Regarding claim 1, Sachdeva discloses a method comprising (abstract)
determining a root three-dimensional (3D) shape encompassing an aerial route through a 3D space, wherein the 3D space is partitioned into a hierarchy of 3D shapes, and wherein the aerial route comprises a list of 3D shape identifiers (IDs) corresponding to one or more of the 3D shapes in the hierarchy that form the aerial route; (fig 2-4; ¶29-30)
recursively performing a comparison of a respective 3D shape ID of the root 3D shape or one or more child shapes of the root 3D shape to the list of 3D shape IDs of the aerial route; generating a traversal command list by selectively adding each of the respective 3D shape ID to the traversal command list that matches at least one 3D shape ID of the aerial route or includes the least one shape ID of the aerial route as a child 3D shape ID; and providing the traversal command list as an output representing the aerial route. (¶41)

Regarding claim 2, Sachedeva further discloses adding an instruction in the traversal command list to flag the respective 3D shape ID as part of the aerial route based on the comparison indicating the respective 3D shape ID matches the at least one shape ID of the aerial route. (¶41)

Regarding claim 3¸Sachedeva further discloses adding an instruction in the traversal command list to drill into one level deeper of the root 3D shape or a currently compared 3D shape based on the comparison indicating that the respective 3D shape ID includes the least one 3D shape ID of the aerial route as the child 3D shape ID. (¶34, 39)

Regarding claim 4, Sachedeva further discloses adding an instruction in the traversal command list to indicate that the respective 3D shape ID is empty based on the comparison indicating that the respective 3D shape ID does not match the at least one 3D shape ID of the aerial or does not include the at least one 3D shape ID of the aerial route as the child 3D shape ID. (¶42)

Regarding claim 5, Sachedeva further discloses generating a collision probability list by adding said each of the respective 3D shape IDs that matches the least one 3D shape ID of the aerial route and a corresponding collision probability to the collision probability list. (¶41, 42)

Regarding claim 6, Sachedeva further discloses wherein the corresponding collision probability is included in and determined from the aerial route. (¶41-42)

Regarding claim 7, Sachedeva further discloses wherein the output includes a binary encoding of the traversal command list. (¶6)

Regarding claim 8, Sachedeva further discloses wherein the binary encoding uses a binary representation of one or more traversal instructions included in the traversal command list. (¶6)

Regarding claim 10, Sachedeva further discloses wherein the 3D shapes in the hierarchy are cube shapes, and the 3D shape IDs are cube IDs. (fig 2-4; ¶29)

Regarding claim 11¸ Sachedeva discloses an apparatus comprising: (abstract)
at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: (¶6)
receive an aerial route through a three-dimensional (3D) space, wherein the 3D space is partitioned into a hierarchy of 3D shapes, and wherein the aerial route includes a traversal command list of 3D shape identifiers (IDs) corresponding to one or more of the 3D shapes in the hierarchy associated with the aerial route and a respective traversal instruction for each of the 3D shape IDs in the traversal command list; (fig 2-4; ¶29-30)


Regarding claim 12¸ Sachedeva further discloses wherein the aerial route further includes a collision probability list, and wherein the apparatus is further caused to: match the 3D shape IDs in the decoded path list to collision probability data of the collision probability list. (¶41-42)

Regarding claim 13, Sachedeva further discloses wherein the apparatus is further caused to: determining a traversal order for the decoded path list by appending the 3D shapes in the decoded path list based on identifying common faces between the 3D shapes. (¶34, 39)

Regarding claim 14, Sachedeva further discloses wherein the apparatus is further caused to: sort the 3D shapes based on a distance to a destination of the aerial route. (¶39, 41)

Regarding claim 15, Sachedeva further discloses wherein the output is used to navigate an aerial vehicle along the aerial route. (¶39, 41)

Regarding claim 16, Sachedeva discloses a non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform: (¶6)
determining a root three-dimensional (3D) shape encompassing an aerial route through a 3D space, wherein the 3D space is partitioned into a hierarchy of 3D shapes, and wherein the aerial route comprises a list of 3D shape identifiers (IDs) corresponding to one or more of the 3D shapes in the hierarchy that form the aerial route; (fig 2-4; ¶29-30)
recursively performing a comparison of a respective 3D shape ID of the root 3D shape or one or more child shapes of the root 3D shape to the list of 3D shape IDs of the aerial route; generating a traversal command list by selectively adding each of the respective 3D shape ID to the traversal command list that matches at least one 3D shape ID of the aerial route or includes the least one shape ID of the aerial route as a  child 3D shape ID; and providing the traversal command list as an output representing the aerial route. (¶41)

Regarding claim 17, Sachedeva further discloses wherein the apparatus is caused to further perform: adding an instruction in the traversal command list to flag the respective 3D shape ID as part of the aerial route based on the comparison indicating the respective 3D shape ID matches the at least one shape ID of the aerial route. (¶41)

Regarding claim 18, Sachedeva further discloses wherein the apparatus is caused to further perform: adding an instruction in the traversal command list to drill into 

Regarding claim 19, Sachedeva further discloses wherein the apparatus is caused to further perform: adding an instruction in the traversal command list to indicate that the respective 3D shape ID is empty based on the comparison indicating that the respective 3D shape ID does not match the at least one 3D shape ID of the aerial route or does not include the at least one 3D shape ID of the aerial route as the child 3D shape ID. (¶42)

Regarding claim 20, Sachedeva further discloses wherein the apparatus is caused to further perform: generating a collision probability list by adding said each of the respective 3D shape IDs that matches the least one 3D shape ID of the aerial route and a corresponding collision probability to the collision probability list. (¶41, 42)

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or render obvious, wherein the one or more traversal instructions include a first instruction indicating no match between the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413.  The examiner can normally be reached on 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669